                Case 3:17-cv-07210-SK Document 140 Filed 11/05/19 Page 1 of 3




 1   JOSEPH H. HUNT
     Assistant Attorney General
 2
     DAVID L. ANDERSON
 3   United States Attorney
 4   MARCIA BERMAN
     Assistant Branch Director
 5
     R. CHARLIE MERRITT
 6   KEVIN P. HANCOCK
     Trial Attorneys
 7   Civil Division, Federal Programs Branch
 8   U.S. Department of Justice
     919 East Main Street, Suite 1900
 9   Richmond, VA 23219
     Telephone: (202) 616-8098
10   Fax: (804) 819-7417
     E-mail: robert.c.merritt@usdoj.gov
11
     Attorneys for Defendants
12
13
                                UNITED STATES DISTRICT COURT
14                        FOR THE NORTHERN DISTRICT OF CALIFORNIA

15
      MARTIN CALVILLO MANRIQUEZ, et al.,
16                                                          No. 3:17-cv-7210-SK
                           Plaintiffs,
17
18            v.

      UNITED STATES DEPARTMENT OF                           NOTICE OF WITHDRAWAL OF
19                                                          MOTION FOR LEAVE TO FILE
      EDUCATION and BETSY DEVOS, in her
20    official capacity as Secretary of Education,          MOTION FOR PARTIAL
                                                            RECONSIDERATION
21
                           Defendants.
22
23
24
25
26
27
28


     Notice of Withdrawal of Motion for Leave to File
     Motion for Partial Reconsideration
     3:17-cv-7210-SK
                                                        1
                Case 3:17-cv-07210-SK Document 140 Filed 11/05/19 Page 2 of 3




 1           On November 1, 2019, Defendants filed a motion for leave to file a motion for partial
 2   reconsideration, in which they represented that the Court should reconsider its imposition of a
 3   $100,000 monetary sanction, see Order Regarding Sanctions, ECF No. 130 (“Sanctions Order”)
 4   because Defendants were at that time, and at “the time of the Sanctions Order, in full compliance
 5   with the preliminary injunction and have remediated the harm to affected borrowers.” Motion for
 6   Leave to File Motion for Partial Reconsideration at 2, ECF No. 133 (“Motion”). Defendants
 7   hereby withdraw the Motion.
 8           Later in the day on November 1, 2019, the U.S. Department of Education’s (“Department”)
 9   office of Federal Student Aid (“FSA”), filed a monthly compliance report, see ECF No. 136-1
10   (“November Compliance Report”), as required by the Sanctions Order. In that report, FSA
11   explained that it had increased its estimate of potential class members by approximately 14,000.
12   November Compliance Report at 4. Specifically, FSA stated:
13
             First, the potential certified class continues to grow as Corinthian borrowers file
14           new, potentially qualifying borrower defense to repayment applications. Second, as
             part of its efforts to ensure that it has identified all potential class members, the
15           Department is, out of an abundance of caution, examining the records of certain
             borrowers whose applications most likely do not qualify them for class
16
             membership. This set includes Corinthian borrower defense applicants who are
17           tagged in the Department’s systems as either (1) having no Direct Loans after May
             2010, (2) having filed an incomplete borrower-defense application, or (3) for whom
18           100% discharges, as a result of another federal loan discharge process, are in
19           process for some of the borrowers’ federal student loans, but are not yet complete.
             Although [FSA] is confirming its data, which indicates that these three groups of
20           borrowers are likely excludable from the potential class, FSA has no knowledge
             that any of these additional, estimated 14,000 borrowers were impacted by the
21           Department’s non-compliance.
22
     Id.
23
             While the Department continues the process of reviewing and confirming its data,
24
     Defendants cannot fairly represent that they are in “full compliance” with the Court’s preliminary
25
     injunction and have remediated the harm to all affected borrowers. Motion at 2. Defendants clarify
26
     for the record that the description in the Motion and in the attached Declaration of General Mark
27
     A. Brown, Chief Operating Officer of FSA, of remediation efforts with respect to known harm is
28
     accurate, namely that by October 24, 2019:

     Notice of Withdrawal of Motion for Leave to File
     Motion for Partial Reconsideration
     3:17-cv-7210-SK
                                                        2
                Case 3:17-cv-07210-SK Document 140 Filed 11/05/19 Page 3 of 3




 1
             [T]he Department working with the Department of the Treasury (“Treasury”), had
 2           ensured that refunds had been issued to all Corinthian borrowers who had been
             identified as having been subject to involuntary collection efforts, and that the
 3           refunds would be exempt from offset against other federal debts. Brown Decl. ¶ 7.
             The Department had also ensured that refunds had been issued to each Corinthian
 4
             borrower that the Department could confirm made an erroneous payment. Id. ¶¶ 8-
 5           10. As explained in the declaration, this did not include a small set of borrowers
             that either do not appear to have actually make a payment or are believed to have
 6           deliberately chosen to make a payment notwithstanding the fact that they were not
 7           required to. Id. ¶¶ 9-10. The Department is following up with this latter set of
             borrowers and will process refunds for any such borrower who requests one after
 8           being informed of the potential harm that could result from such refund. Id. ¶ 10.
             Finally, the Department and its servicers had corrected the credit reports of all 847
 9           Corinthian borrowers who had been identified as having been subject to adverse
10           credit reporting. Id. ¶ 11.
     Motion at 4.
11
             Defendants anticipate that they may be able to renew their Motion once FSA completes its
12
     review and confirmation process for the approximately 14,000 additional borrowers described in
13
     the November Compliance Report. At this time, however, Defendants withdraw their motion for
14
     leave to file a motion for partial reconsideration.
15
16
     Dated: November 5, 2019                               Respectfully submitted,
17
                                                           JOSEPH H. HUNT
18                                                         Assistant Attorney General

19                                                         MARCIA BERMAN
                                                           Assistant Branch Director
20
                                                           /s/ R. Charlie Merritt
21                                                         R. CHARLIE MERRITT (VA Bar No. 89400)
                                                           KEVIN P. HANCOCK
22                                                         Trial Attorneys
                                                           U.S. Department of Justice
23                                                         Civil Division, Federal Programs Branch
                                                           919 East Main Street, Suite 1900
24                                                         Richmond, VA 23219
                                                           Telephone: (202) 616-8098
25                                                         Fax: (804) 819-7417
                                                           robert.c.merritt@usdoj.gov
26
                                                           Counsel for Defendants
27
28


     Notice of Withdrawal of Motion for Leave to File
     Motion for Partial Reconsideration
     3:17-cv-7210-SK
                                                        3
